Citation Nr: 1742377	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a gastrointestinal (GI) disorder.

5.  Entitlement to service connection for obstructive sleep apnea (OSA).

6.  Entitlement to service connection for a sleep disorder (other than OSA).

7.  Entitlement to a rating in excess of 50 percent for adjustment disorder with anxiety and depression.

8.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

9.  Entitlement to a compensable rating for hypertension.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to August 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In October 2010, the RO declined to reopen the claim of service connection for PTSD.  A May 2011 rating decision (following further submission by the Veteran within a year following the October 2010 rating decision) reconsidered the claim, and continued to deny it.  In February 2013, a videoconference hearing was held before a Veterans Law Judge (VLJ).  A March 2014 Board decision (by a VLJ other than the undersigned) granted service connection for a psychiatric disability other than PTSD, and remanded the matter of whether new and material evidence had been received to reopen the claim of service connection for PTSD.  In May 2015, the RO confirmed and continued a 20 percent rating for bilateral hearing loss, and denied a TDIU rating.  In April 2016, the RO granted service connection for hypertension, rated 0 percent; and denied service connection for ED, GERD, OSA, other sleep and GI disorders.  

In a February 2017 letter, the Board informed the Veteran that the VLJ who conducted the February 2013 videoconference hearing was no longer employed by the Board, and that he had the right to another hearing before a VLJ who would decide his appeal.  Later that month, he stated that he did not want another hearing.  The case is now assigned to the undersigned.

In August 2017, the Veteran indicated that he waived his right to have the RO initially consider the additional evidence submitted in conjunction with his appeal.

[A March 2014 Board decision dismissed the Veteran's claim of entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred in August 2011, resolving that matter.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for PTSD (on de novo review), and seeking an increased rating for adjustment disorder with anxiety and depression and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A final July 2009 rating decision declined to reopen a claim of service connection for PTSD, essentially on the basis that such disability was not shown.

2.  Evidence received since the July 2009 rating decision tends to show that the Veteran has PTSD; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.

3.  ED was not manifested in service, and the preponderance of the evidence is against a finding that it is etiologically related directly to the Veteran's service or was caused or aggravated by a service connected disability.

4.  GERD was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service or was caused or aggravated by a service connected disability.

5.  The Veteran is not shown to have a chronic GI disability.

6.  OSA was not manifested in service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service or was caused or aggravated by a service connected disability.

7.  The Veteran is not shown to have a chronic sleep disorder other than OSA.

8.  The Veteran's hypertension is not shown to be manifested by diastolic pressures predominantly 100 or more, systolic pressures predominantly 160 or more or to require continuous medication with a history of diastolic pressures predominantly 100 or more. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and a claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for ED is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  Service connection for a GI disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. § 3.303 (2016).

5.  Service connection for OSA is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  Service connection for a sleep disorder (other than OSA) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. § 3.303 (2016).

7.  A compensable rating for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code (Code) 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by March 2011, June 2014 and July 2016 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA medical records have been secured.  He was afforded VA examinations to determine the etiology of ED, GERD, OSA, a GI disorder, and a sleep disorder, as well as the severity of hypertension.  A duty to assist omission is not alleged.  VA's duty to assist is met.



Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in July 1975, he was seen for an inability to cope and adjust to military life.  He referred to financial problems and stated that he used drugs as a means to cope.  It was noted that he had recently received non-judicial punishment for unauthorized absence from duty.  The examiner noted that at times the Veteran's attitude was cooperative, but he became angry and hostile during the interview.  He did not appear to accept authority.  The next day, it was noted that he had a personality disorder that might be considered to be sociopathic and he should be evaluated by a psychiatrist to determine his suitability for military service.  In August 1975, a psychiatrist noted that the Veteran was frustrated and unable to adjust to the Navy environment.  The examiner noted that the Veteran was indulging in drugs.  It was also noted that he had suicidal ideas.  Medication was recommended.  The examiner stated that he felt that the Veteran was at high risk for suicide and self-poisoning with drugs.   It was noted the next day that the Veteran had been seen by a private psychiatrist who diagnosed depression and maladjustment.  It was recommended that he be discharged from service due to unsuitability and an inability to adjust to military life.  On August 1975 service separation examination, the abdomen and viscera, lungs and chest, the genitourinary system and a psychiatric evaluation were normal.  

The Veteran's service personnel records show that he received non-judicial punishment in July 1975 for being absent from his assigned station.  

In April 2009, the Veteran stated that he had a hard time doing his job in service due to harassment and verbal abuse.  He said that he once witnessed someone being beaten up, but he did not say anything.  He stated that it caused him to have nightmares and sweats.

In July 2009, VA found that the Veteran had not provided sufficient information to corroborate his claimed stressor.  

VA outpatient treatment records show that in June 2009, the Veteran was evaluated for PTSD.  He was vague in describing his stressors.  He said he was stationed on a ship in Bahrain and that there were racial riots and choppers had to be sent in to stop the violence.  He stated that he was clubbed and knifed, but did not report the assaults for fear of retaliation.  When asked about life threatening events, he did not identify anything specific and spoke in general terms about violence.  The assessments were depressive disorder, not otherwise specified and adult antisocial behavior.  In July 2009, he was contacted by telephone and explored his current situation which was triggering traumatic memories of when he was aboard ship and could not get away from other crew members who were attacking him.  The diagnoses were adjustment disorder with mixed anxiety and depression (very possibly PTSD).  

On April 2010 VA psychiatric examination, the Veteran stated that he rebelled in service and got into trouble.  He stated that there was a lot of racial turmoil and violence on the ship.  The diagnoses were depressive disorder, not otherwise specified and schizotypal personality disorder with narcissistic traits.  Regarding PTSD, the examiner questioned the Veteran's symptom veracity and believed that his characterological underpinnings related to a long-standing pattern of personality dysfunction.  

VA outpatient treatment records show that in August 2010, the Veteran stated he had continued intrusive thoughts and nightmares about his experiences in service.  In November 2010, a past medical history of OSA was noted.  In January 2011, he stated that part of his trauma was when he took out the trash in a third world country and people fought over the food.  He found himself in the middle of people who were punching, clawing and kicking.  He said he got to the point where he was tired, but afraid to go to bed in his bunk, noting that blanket parties occurred all the time.  The diagnoses were adjustment disorder with anxiety and depression (possibly PTSD).  In June 2010, it was noted that a sleep apnea study in June 2008 showed moderate disease.  

In April 2011, the Veteran's sister wrote that after he returned from service, he was very isolated and volatile.  She stated that he was a very different person. 

On April 2011 VA psychiatric examination, the diagnoses were depression, not otherwise specified and schizotypal personality disorder with narcissistic traits.

A March 1997 rating decision denied service connection for PTSD on the basis that there was no confirmed diagnosis of it.  Service connection for PTSD was again denied by a rating decision in August 1999.  Rating decisions in February and July 2009 declined to reopen the claim.  The Veteran was notified of the July 2009 decision, did not appeal it and it became final.    

In November 2011, a VA psychologist stated that he had reviewed the Veteran's military records, including the records of treatment he received.  He stated that, while aboard the ship, the Veteran developed serious emotional problems that had not been present prior to service.  He noted the Veteran's treatment in July 1975.  The psychologist referred to the Veteran's statements that there was serious violence on the ship and that he was afraid for his safety.  He indicated that it was clear that the experience aboard the ship resulted in the change from an individual who was able to complete high school and basic training to a person who was a high risk for suicide and self-poisoning with drugs.  

Vet Center records show that in August 2012, a social worker stated that he had initially seen the Veteran in January 2009 when he stated he had suffered traumas in service.  He described a chaotic environment on board the ship, and stated that he was physically assaulted numerous times and witnessed beatings and disappearance of shipmates.  He said that racial tensions were high on the ship, and that the commanding officer had lost control.

The report of a June 2009 VA hospitalization (apparently received in 2014) notes that the Veteran was admitted due to worsening anger.  The diagnosis was depression, not otherwise specified.  A past history of PTSD was noted.  The discharge summary shows that an evaluation for PTSD was completed, but the results were inconsistent with such diagnosis, and a diagnosis of PTSD was not made.  It was noted that the Veteran thought he had PTSD, even though there were no obvious trauma events from his past.

VA outpatient treatment records dated from November 2015 to February 2016 show blood pressure readings of 125/75, 148/94, 157/85 and 125/83.  In January 2016, the assessment was uncontrolled hypertension.

In February 2016, a VA psychologist stated that the Veteran has PTSD as a result of his traumatic experiences in service.  He believed the Veteran's assertion that he was traumatized when he was attacked and injured by fellow sailors when there was racial unrest aboard ship.  He noted that this was consistent with his psychological symptoms.  He said he first met with the Veteran in July 2009 when he noted the Veteran had severe anxiety and irritability.  His diagnosis then was adjustment disorder with mixed anxiety and depression, but could very possibly have been PTSD.  He said that this had been a problem since the Veteran's separation from service and noted he had quit many jobs and drank all the time.  The psychologist stated that it is not uncommon for veterans with PTSD to not seek treatment, and only come in for treatment when their coping mechanisms stop working, as was the case with the Veteran.  He further noted he reviewed the service records and stated that the Veteran was depressed and suicidal aboard the ship.  He stated that the Veteran met all criteria for a diagnosis of PTSD.

VA outpatient treatment records from 2010 to 2016 show that the Veteran's complaints included poor sleep, difficulty sleeping and that he sleeps a lot.  

On March 2016 VA psychiatric examination, the Veteran stated that he had   difficulty falling and staying asleep most nights, which he attributed to having nightmares, being in physical pain and issues with his diabetes.  Regarding the Veteran's reported sleep problems, the examiner noted that it appeared these are more related to his extensive physical issues as opposed to any sort of mental health concern.  He noted difficulty sleeping due to chronic pain and sleep apnea.  He also attributed the fatigue he experiences during the day to his glucose levels, which he stated results in physical instability.  He did not report any sort of psychological impairment related to his sleep issues, nor did he attribute them to his service connected adjustment disorder.  Due to the Veteran's sleep issues likely being better accounted for by his numerous medical issues as opposed to psychological issues, the examiner found that he does not currently meet diagnostic criteria for any DSM-5 sleep disorder.

On April 2016 VA hypertension examination, it was noted that the Veteran was on continuous medication for hypertension.  He did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Examination found that blood pressure was 135/80.  The diagnosis was hypertension.

On April 2016 VA esophageal examination, the Veteran stated he had acid reflux symptoms and used over-the-counter anti-acid medications when GERD flared.  The diagnosis was GERD.  The examiner, who reviewed the records, opined that it was more likely than not that the Veteran's acid reflux was proximately due to or the result of his use of Ibuprofen for joint pain.  The rationale was that NSAIDs such as Ibuprofen have been linked to acid reflux symptoms.

On April 2016 VA genitourinary examination, the Veteran stated he had problems with ED.  The diagnosis was ED.  Based on a review of the records, the examiner opined that it was less likely than not that ED was proximately due to, aggravated by or the result of his psychiatric disability or medications for a service-connected disability.  He stated that the most likely cause of ED was diabetes mellitus, as it is a common complication of the disease.  

On April 2016 VA intestinal examination, the Veteran reported no GI condition.  The examiner stated that the Veteran did not have, and had never been diagnosed with, an intestinal condition.  He noted that he reviewed the Veteran's records and opined that it was less likely than not that a GI condition is proximately due to, the result of, or aggravated by a psychiatric disability or medications for a service-connected disability.  He stated that the relationship to a service-connected disability was moot since the Veteran's only complaints involved acid reflux and the current records are silent for a GI condition. 

On April 2016 VA examination for sleep apnea, the Veteran stated that he had OSA and that he used a CPAP machine.  The diagnosis was OSA.  Based on a review of the records, the examiner opined that it was less likely than not that the Veteran's sleep apnea is proximately due to, the result of, or aggravated by his service-connected psychiatric disability.  He stated that the Veteran had classic, acquired OSA.  He noted that risk factors included excessive weight, being male and being older.  He further noted that the Veteran had many of the risk factors, specifically that he had gained 151 pounds since service.  

VA outpatient treatment records show that from August 2016 to January 2017, blood pressure readings were 127/86, 148/74, 133/83 and 152/60.

      Claim to reopen

When there is a final denial on a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement that new and material evidence must raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, a July 2009 formal rating decision declined to reopen a claim of service connection for PTSD, on the basis that there was no diagnosis of PTSD.   For evidence received since that rating decision to be new and material (relate to the unestablished fact necessary to substantiate the claim), it would have to tend to show that the Veteran has a diagnosis of PTSD that is related to his service

The evidence of record at the time of the July 2009 rating decision included the Veteran's STRs and VA outpatient treatment records.  This evidence did not show that the Veteran had PTSD, to include a stressor.

The evidence received since the July 2009 rating decision includes reports of VA psychiatric examinations, outpatient treatment records and statements from a VA psychologist.  As noted above, in February 2016, a VA psychologist who has treated the Veteran since 2009, stated that he accepted the Veteran's history concerning being attacked in service and that he now has PTSD.  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for PTSD.  The evidence (accounts of stressors in service) is presumed credible for the purpose of reopening.  Accordingly, (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade), it raises a reasonable possibility of substantiating the claim, and is new and material.  Hence the claim of service connection for PTSD may be reopened.  De novo consideration of the claim is addressed in the remand below.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

	ED

It is not in dispute that ED was first manifested many years after service.  The Veteran's theory of entitlement is that ED was caused or aggravated by his service-connected psychiatric disability.  Whether or not a service-connected mental disability causes or aggravates a disability such as ED is a medical question.  The only medical opinion in the record that addresses that question is in the April 2016 VA examination report.  The examiner concluded that it is less likely than not that the Veteran's ED is due to, or was aggravated by, his service-connected psychiatric disability or any medication he took for it.  He explained that the Veteran had a more likely non-service related etiological factor for the ED in that he has diabetes and that ED is a very common complication of it.

The Veteran argues that there are many causes of ED and that while diabetes mellitus may cause ED in some patients, it does not mean that it is more likely to have resulted in his ED.  The Veteran is a layperson and his own opinion on what is a medical question has no probative value.  Notably, the VA examiner specifically considered the possibility that ED may be related to the Veteran's psychiatric disability, but found that it was more likely due to diabetes mellitus.  The Veteran has not furnished any competent (medical) evidence to the contrary. 

The VA examiner's opinion is probative evidence in this matter, and in the absence of competent (medical) evidence to the contrary is persuasive.  The Veteran is a layperson, and has not presented any medical opinion or medical literature supporting his allegation that ED is secondary to a service-connected disability.    

The preponderance of the evidence is against the claim of service connection for ED.  Accordingly, the appeal in this matter must be denied.

	GERD

The record shows that GERD was first manifested many years after service.  On April 2016 VA examination, the examiner opined that it was more likely than not due to his use of Ibuprofen for nonservice-connected joint problems.  He noted that NSAIDs have been associated with acid reflux.  

The Veteran's attorney argues that the examiner failed to provide a rationale that GERD is due to the Veteran's use of Ibuprofen or why it is not due to his service-connected psychiatric disability.  Notably, the examiner provided a medical opinion (with rationale) on what is a medical question and the Veteran has not presented any medical evidence to the contrary.  The VA examiner specifically addressed whether the Veteran's acid reflux was proximately due to his psychiatric disability or medications for it.  Contrary to the attorney's allegation, the examiner noted the Veteran's allegations and found that the medications he took for joint problems were more likely linked to GERD.  The Veteran has not cited to any medical study or opinion that supports that his GERD is related to a service-connected disability or medication for such.  

Whether or not GERD may be due to a service-connected disability, or medication for a service-connected disability, is a medical question that is beyond the scope of lay observation or common knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the only medical opinion in the record addressing this matter is in the report of the April 2016 VA examination.  The opinion reflects familiarity with the record/the Veteran's medical history, and includes rationale that cites to supporting factual data.  It is probative evidence in this matter, and in the absence of competent (medical) evidence to the contrary is persuasive.  
The preponderance of the evidence is against the claim of service connection for GERD.  Accordingly, the appeal in this matter must be denied.

	GI disorder 

The Veteran states that he has a GI disability and asserts it is related to his service or a service-connected disability.  On April 2016 VA examination it was noted that he did not have any complaints regarding GI problems.  The examiner specifically found that he did not have a GI disability.  

Whether there is a diagnosis of a GI disorder is a medical question that requires medical expertise.  While as a layperson the Veteran may be competent to observe he has GI complaints, he is not competent to establish by his own opinion that there is an underlying GI disability for those complaints.  That is a medical question.  He has not submitted medical evidence or a medical opinion supporting that he now has a chronic GI disorder.  The most recent VA examination specifically found that he did not have such disability (noting that he did not report anything on which to base such diagnosis).  Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement for substantiating a claim of service connection is not met, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a GI disorder must be denied.

	OSA

Sleep apnea was first shown on a sleep study in June 2008.  The Veteran states that sleep apnea is very common in individuals with psychiatric disabilities, and cites to a study in support of his claim.  Notably, that study does not support that there is an etiological relationship, but rather indicates that these may be co-existing disabilities.  Significantly also, treatise evidence gains probative value when it is linked by a medical professional to the specifics of the case in question; there is no such medical opinion submitted here.  The only competent (medical opinion) evidence in the record in this matter is against the Veteran's claim.  On April 2016 VA examination, the examiner, based on a review of the record, opined that it is less likely than not that the Veteran's OSA is proximately due to, the result of, or aggravated by his service-connected psychiatric disability.  He noted that the Veteran had several risk factors for OSA, including excessive weight (and pointed out that the Veteran has gained more than 150 pounds since service).  

Whether or not OSA may be due to a service-connected disability is a medical question that is beyond the scope of lay observation or common knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the only medical opinion in the record addressing this matter is in the report of the April 2016 VA examination.  The opinion reflects familiarity with the record/the Veteran's medical history, and includes rationale that cites to supporting factual data.  It is probative evidence in this matter, and in the absence of competent (medical) evidence to the contrary is persuasive.  The Veteran is a layperson, and has not presented any medical opinion supporting his allegation that OSA is secondary to a service-connected disability.  The study submitted by the Veteran is general in nature and does not specifically address the Veteran's claim.  The Board finds the VA examiner's opinion, which reflects consideration of the entire record, to be of greater probative value than the study cited by the Veteran (which is nonspecific to the case and those not support the etiological relationship alleged.

The preponderance of the evidence is against the claim of service connection for OSA.  Accordingly, the appeal in this matter must be denied.

	Sleep disorder 

The evidence shows that the Veteran has reported having sleep problems.  In August 2012, he stated that nightmares affected his ability to get sufficient sleep.  In March 2016, he again stated he had difficulty falling asleep due to nightmares.  The examiner indicated that his sleep problems appeared to be related to his physical problems and not mental health issues.  Notably following the March 2016 VA psychiatric examination, the examiner found that the Veteran's sleep problems were associated with his medical issues rather than his psychiatric impairment.  She specifically stated that he did not meet the criteria for a DSM-V diagnosis of a sleep disorder.  

Whether there is a diagnosis of a sleep disorder is a medical question that requires medical expertise.  While the Veteran may be competent to observe he has difficulty sleeping, he is not competent to establish by his own opinion that he has an underlying sleep disorder.  He has not submitted medical evidence or a medical opinion supporting that he now has a sleep disorder.  Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement for substantiating a claim of service connection is not met, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a sleep disorder must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 60 percent rating when diastolic pressure is predominantly 130 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or; systolic pressure predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continues medication.  38 C.F.R. § 4.104, Code 7101.

There is no evidence in the record that the Veteran's hypertension is manifested by diastolic pressures predominantly 100 or more; systolic pressures predominantly 160 or more; or requires continuous medication with a history of diastolic pressure predominantly 100 or more (he is on medication for hypertension).  The April 2016 VA examination specifically noted that the Veteran did not have a history of diastolic pressure of 100 or more.  While he is on medication to control hypertension, in the absence of a history of diastolic pressure predominantly 100 or more, there is no basis on which a compensable rating may be assigned.  

The symptoms and related functional impairment the Veteran describes do not meet the schedular criteria for a compensable rating for hypertension.  Accordingly, a compensable rating for hypertension is not warranted.

The matter of a TDIU rating is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for PTSD is granted.

Service connection for ED, GERD, a GI disorder, OSA and a sleep disorder is denied.

A compensable rating for hypertension is denied.


REMAND

The Board finds that further development of medical evidence is necessary for proper de novo consideration of the reopened claim of service connection for PTSD.  [For informational purposes, the Board observes that while the Veteran is certainly entitled to establish service connection for PTSD, such disability is rated under the same criteria as his already service-connected psychiatric disability.  Thus, PTSD would not be assigned a separate compensable rating, but an award of service connection for PTSD would only change how the service-connected psychiatric disability is characterized.  Notably, no symptoms have been excluded from consideration of the rating for his service-connected psychiatric disability on the basis that they are attributed to PTSD.]  

The Veteran states that his alleged stressor event in service involved fighting or violence on his ship and racial turmoil, and that he was physically assaulted.  A VA psychologist who reviewed the record noted that the Veteran's experiences in service had produced a change in him.  Service connection for PTSD has been denied in part because there is no credible corroborating evidence of a stressor event in service.  The Board observes that when a Veteran claims that PTSD resulted from a personal assault in service, regulations require that the VA comply with certain adjudicative procedures before such a claim may be denied.  See 38 C.F.R. § 3.304(f)(5).  There is no indication in the record that the Veteran has been provided the appropriate notice; he was not apprised of all types of evidence he may submit in support of his claim.

Regarding the  claim seeking an increased rating for bilateral hearing loss, the record shows that the audiometry results on the August 2014 VA examination were deemed invalid since his responses were inconsistent.  It was noted on the March 2015 VA audiometry examination, that speech discrimination and audiometry could not be tested.  The examiner stated that the Veteran could hear certain things and not hear certain other things.  In July 2016, a scheduled VA audiometry was canceled as the Veteran refused to undergo an examination.  In light of the fact that there are no reliable audiometry results, the Board finds it appropriate for the Veteran to be offered another opportunity to report for an examination.  He is advised that if he does not co-operate, his hearing loss will be rated based on the current record, which does not support his claim.  

The matters seeking an increased rating for adjustment disorder with depression and anxiety and a TDIU rating are deferred pending resolution of the other claims remanded.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should advise the Veteran of the types of information and evidence necessary to substantiate a claim of service connection for PTSD based on a personal assault in service in accordance with 38 C.F.R. § 3.304(f)(5).  He should be afforded opportunity to respond.  Thereafter, the AOJ should make a finding for the record whether or not there is credible corroborating evidence of a stressor event in service.  

2.  If, and only if, a stressor event in service is deemed corroborated, the AOJ should arrange for a psychiatric evaluation of the Veteran to determine whether he has a diagnosis of PTSD based on the corroborated stressor event in service.  

Based on review of the entire record and examination/interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran has a diagnosis of PTSD that is related to his service/the stressor event found corroborated.  The examiner should also assess the current severity of the Veteran's service-connected psychiatric disability, and comment on it impact on his employability.  

The examiner must explain the rationale for the opinion.

3.  The AOJ should also arrange for an audiological examination of the Veteran (with audiometric studies) to assess the current severity of his bilateral hearing loss disability.  In addition to reporting the audiometry results, the examiner should include comment on the impact the hearing loss has on the Veteran's occupational and daily activity functioning.  If the Veteran fails to co-operate by providing inconsistent responses and the findings are deemed invalid for rating purposes, it should be so noted for the record.  

4.  The AOJ should then review the record, arrange for any further development suggested, and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


